Citation Nr: 0818470	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  04-20 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for discectomy at L4-5, prior to October 31, 2007.

2.  Entitlement to an initial rating in excess of 20 percent 
for discectomy at L4-5, from October 31, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from May 1978 to September 
2001.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Atlanta, Georgia.

The December 2001 rating decision granted service connection 
for discectomy at L4-L5 (low back disability) evaluated as 10 
percent disabling, effective October 1, 2001, the day after 
the veteran's discharge from active duty service.  This 
matter was previously before the Board in September 2007 and 
was remanded for further development.  A December 2007 
supplemental statement of the case increased the evaluation 
for the veteran's service-connected low back disability to 20 
percent, effective October 31, 2007, the date of a VA 
examination.  In this regard, the United States Court of 
Appeals for Veterans Claims (Court) indicated that a claimant 
will generally be presumed to be seeking the maximum benefits 
allowed by law and regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1992).  Therefore, the claim remains appellate status as 
the veteran has not been granted the maximum benefit allowed.

The record reflects that the Board received new evidence from 
the veteran (a letter dated in April 2008) that was 
associated with the claims folder after the issuance of the 
December 2007 supplemental statement of the case.  As such, 
the RO has not considered such evidence in compliance with 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  A review of 
the veteran's statement indicates that the veteran is 
requesting the effective date of the 20 percent evaluation 
for his service-connected low back disability to go back to 
October 1, 2001.  In essence, the veteran is claiming an 
increased rating for the period from October 1, 2001 to 
October 30, 2007.  In reviewing the evidence to determine 
whether an initial rating in excess of 10 percent is 
warranted prior to October 31, 2007, the Board will address 
the veteran's effective date request.  As such, the Board 
finds that a waiver of RO consideration of the April 2008 
statement is not necessary as it is merely redundant of the 
claim on appeal and will proceed with further appellate 
consideration of the veteran's appeal.   

The veteran testified before a DRO at a December 2003 hearing 
at the RO.  The veteran also testified before the undersigned 
at an April 2007 Travel Board hearing at the RO.  Transcripts 
of each hearing have been associated with the claims file.


FINDINGS OF FACT

1.  Prior to October 31, 2007, the veteran's discectomy at 
L4-5 was manifested by complaints of pain; objectively, the 
evidence shows no more than mild limitation of motion with 
flexion to no less than 85 degrees, with no loss of motion 
due to fatigue, weakness or lack of endurance, and with 
normal neurologic findings.

2.  From October 31, 2007, the veteran's discectomy at L4-5 
was manifested by complaints of pain; objectively, the 
veteran had flexion to no less than 45 degrees, with some 
loss of motion due to pain, but no fatigue, weakness, 
incoordination or lack of endurance, and neurologic findings 
within normal limits.


CONCLUSIONS OF LAW

1.  Prior to October 31, 2007, the criteria for an initial 
evaluation in excess of 10 percent for discectomy at L4-5, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5293 (as in effect prior 
to September 23, 2002, and from September 23, 2002 through 
September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5292 
and 5295 (as in effect prior to September 26, 2003); 38 
C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (effective from 
September 26, 2003).

2.  From October 31, 2007, the criteria for an initial 
evaluation in excess of 20 percent for discectomy at L4-5, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

In March 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of award of benefits sought.  

In this case, the veteran is appealing the initial rating 
assignment as to his low back disability.  In this regard, 
because the December 2001 rating decision granted the 
veteran's claim of entitlement to service connection, such 
claim is now substantiated.  His filing of a notice of 
disagreement as to the December 2001 determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  Dingess/Hartman, 19 Vet. App. at 
493; aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Goodwin v. Peake, No. 05-0876 (U.S. Vet. App. May 
19, 2008).  As a consequence, VA is only required to advise 
the veteran of what is necessary to obtain the maximum 
benefit allowed by the evidence and the law.  This has been 
accomplished here, as will be discussed below.

The statement of the case (SOC) and supplemental SOC, under 
the heading "Pertinent Laws; Regulations; Rating Schedule 
Provisions," set forth the relevant diagnostic code (DC) for 
rating diseases and injuries of the spine at issue (38 C.F.R. 
§ 4.71a, DC 5292/5237; 38 C.F.R. § 4.71a, DC 5293/5243; 38 
C.F.R. § 4.71a, DC 5295/5237), and included a description of 
the rating formulas for all possible schedular ratings under 
these diagnostic codes.  The appellant was thus informed of 
what was needed not only to achieve the next-higher schedular 
rating, but also to obtain all schedular ratings above the 
initial evaluations that the RO had assigned.  Therefore, the 
Board finds that the appellant has been informed of what was 
necessary to achieve a higher rating for the service-
connected disability at issue.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim, to include testimony at a 
RO office and Travel Board hearings.  The Board has carefully 
reviewed his statements and testimony and concludes that 
there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

The Board notes that the May 2003 VA examination (QTC) report 
did not specifically note that the veteran's claims folder 
was reviewed.  However, the Board notes that the reported 
medical history considered by the VA examiner was consistent 
with that contained in the claims folder.  Hence, 
consideration of the current disability status was made in 
view of the veteran's medical history, as required by 38 
C.F.R. §§ 4.1 and 4.2 (2007).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

The veteran's service-connected low back disability is rated 
as 10 percent disabling prior to October 31, 2007 and as 20 
percent disabling from October 31, 2007.  He contends that 
the severity of his condition warrants higher evaluations. 

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic Code 5293, was effective September 23, 
2002.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  The next 
amendment affected general diseases of the spine and became 
effective September 26, 2003.  68 Fed. Reg. 41,454 (Aug. 27, 
2003).  The Board will now analyze the veteran's claim with 
respect to the pertinent laws for all of the above periods.

Consideration under criteria in effect prior to September 26, 
2003 (to include prior to September 23, 2002)

Prior to September 23, 2002, Diagnostic Code 5295, for 
lumbosacral strain, provided a 10 percent rating for 
lumbosacral strain with characteristic pain on motion.  In 
order to achieve the next-higher 20 percent rating, the 
evidence must demonstrate muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  

In order to achieve the next-higher 20 percent rating under 
Diagnostic Code 5292, concerning lumbar limitation of motion, 
the evidence must demonstrate moderate limitation of motion.  
Moreover, in assessing musculoskeletal disabilities, 
additional functional limitation due to factors such as pain, 
weakness, incoordination and fatigability must be considered.  
See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. at 
206-07.  

The Board has reviewed the competent evidence of record and 
finds that, prior to September 23, 2002 there is no basis for 
a higher evaluation.  Indeed, a compensation and pension 
joints examination report, conducted in June 2001, does not 
reflect any evidence of muscle spasm.  Physical examination 
of the back revealed that the veteran could touch his toes 
and extend to 10 degrees.  X-rays of the lumbar spine taken 
at that time were normal.  A private medical record from 
G.S.S., M.D., dated in April 2002, revealed that the veteran 
walked with a normal gait.  It was indicated that the veteran 
had full range of motion of his neck and back.  Additionally, 
there was no pain to palpation anywhere.  In fact, Dr. G.S.S. 
commented that this was an "absolutely normal examination."  

A December 2002 VA fee-basis examination indicates that the 
veteran complained of low back and buttocks pain that was 
constant in nature, going to his upper leg.  The veteran also 
reported that he had lost one month of time from work.  Upon 
physical examination of the lumbar spine, the veteran had 
flexion to 95 degrees and extension to 35 degrees.  The 
veteran had bilateral lateral flexion to 40 degrees with 
minimal findings of pain at 30 degrees and bilateral rotation 
to 35 degrees with no pain.  The examiner noted no evidence 
of fatigue, weakness, lack of endurance or incoordination.  

A report of a VA fee-basis examination, conducted in May 
2003, indicated that the veteran reported frequent pain and 
discomfort in the lower back, radiating down to his buttocks 
and legs.  He noted intermittent symptoms and flare-ups.  
Although it was indicated that the veteran had functional 
impairment, to include difficulty running, lifting heavy 
objects, doing yard work, and driving long distances, the 
examiner stated that his condition did not require bed rest 
or treatment by a physician.  Range of motion testing of the 
lumbar spine revealed flexion to 85 degrees (with pain at 85 
degrees), extension to 20 degrees (with pain at 20 degrees), 
bilateral lateral flexion to 30 degrees (with pain at 30 
degrees), and bilateral rotation to 30 degrees (with pain at 
30 degrees).  It was noted that the range of motion of the 
veteran's lumbar spine was limited by pain, but it was not 
additionally limited by fatigue, weakness, lack of endurance, 
or incoordination.     

Considering the above, a higher evaluation for the disability 
at issue is not warranted for the period prior to September 
23, 2002, under Diagnostic Code 5295 or 5292, even when 
taking into account DeLuca considerations.  

The Board will next determine whether the version of 
Diagnostic Code 5293, as it existed prior to September 23, 
2002, affords a rating in excess of 10 percent here.  Under 
this version of Diagnostic Code 5293, for intervertebral disc 
syndrome, a 20 percent evaluation is warranted for 
intervertebral disc syndrome productive of moderate 
impairment, with recurring attacks.  The Board notes an X-ray 
of the lumbar spine, taken in December 2002, showed minimal 
degenerative changes of L5-S1 and L4-5.  See also May 2003 VA 
fee-basis examination report (noting narrowed L5/S1 disc 
space with endplate sclerosis and spondylosis and mild facet 
sclerosis at L5/S1).

The evidence of record does not reveal moderate neurologic 
impairment (with recurring attacks) during the period in 
question.  To the contrary, the June 2001 compensation and 
pension joints examination report reflects the veteran had a 
negative straight-leg raise, bilaterally.  It was further 
noted that the veteran had downgoing Babinski, no clonus, and 
no focal motor or sensory deficits in either lower extremity.  
The April 2002 private medical record revealed no 
neurological impairment.  Despite the veteran's complaints of 
pain going from his lower back to his upper leg, an objective 
neurological examination of lower extremity in December 2002 
was within normal limits.  Sensory function was normal with 
the exception for a decrease in vibration sense at the left 
malleolus.  The examination report indicated that the 
veteran's reflexes were normal at +2/2.  The veteran also 
complained of pain radiating down his buttocks and legs upon 
VA examination in May 2003.  However, the objective 
neurological examination shows the lower extremities' motor 
and sensory functions to be within normal limits.  No other 
competent evidence prior to September 23, 2002, reveals 
findings consistent with moderate neurologic impairment.  As 
such, the Board finds no basis for an increased rating 
pursuant to Diagnostic Code 5293 during the period in 
question.

Finally, the Board has considered whether any other alternate 
diagnostic codes serve as a basis for a rating in excess of 
10 percent during the period in question.  However, as the 
evidence does not demonstrate vertebral fracture, Diagnostic 
Code 5285 is not for application.  Further, there is no 
evidence of shortening of the lower extremity.  See December 
2002 VA fee-basis examination report (noting leg lengths of 
95.0 centimeters, bilaterally).  Likewise, as the evidence 
fails to establish ankylosis, or disability comparable 
therewith, a higher rating under Diagnostic Codes 5286 and 
5289 is not possible.  See May 2003 VA fee-basis examination 
(noting no ankylosis of the lumbar spine).  There are no 
other pertinent diagnostic codes for consideration.

In conclusion, then, based on all of the foregoing, the 
evidence does not support a rating in excess of 10 percent 
for the veteran's low back disability under Diagnostic Code 
5293 prior to September 23, 2002 or under Diagnostic Codes 
5292/5295 prior to September 26, 2003.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v.  Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board will now consider whether revisions to Diagnostic 
Code 5293, effective September 23, 2002, enable a grant of an 
increased rating here.  

As revised, from September 23, 2002 through September 25, 
2003, Diagnostic Code 5293 states that intervertebral disc 
syndrome is to be evaluated either based on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R. § 4.25 the separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002 through September 25, 2003, a 10 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months.  A 20 percent rating applies where the evidence 
shows incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.    

Note (1) to the this version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by  
a physician."  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."

The evidence does not establish incapacitating episodes, as 
defined by Note (1) to Diagnostic Code 5293.  As such, the 
revised version of Diagnostic Code 5293, as in effect from 
September 23, 2002 through September 25, 2003, cannot serve 
as a basis for an increased rating on the basis of 
incapacitating episodes.  See May 2003 VA fee-basis 
examination report (indicating that the veteran's low back 
disability did not require bed rest or treatment by a 
physician at that time).

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 38 
C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating. 

The Board will first analyze the orthopedic manifestations of 
the veteran's low back disability.  As noted above, one 
relevant diagnostic code for consideration in this regard is 
Diagnostic Code 5292, concerning limitation of motion of the 
lumbar spine.  In this regard, it is noted that a VA fee-
basis examination report, dated in December 2002, shows that 
upon physical examination of the lumbar spine, the veteran 
had flexion to 95 degrees and extension to 35 degrees.  The 
veteran also had bilateral lateral flexion to 40 degrees with 
minimal findings of pain at 30 degrees and bilateral rotation 
to 35 degrees with no pain.  The examiner noted no evidence 
of fatigue, weakness, lack of endurance or incoordination.  
Additionally, as noted above, range of motion testing of the 
veteran's lumbar spine revealed flexion to 85 degrees (with 
pain at 85 degrees), extension to 20 degrees (with pain at 20 
degrees), bilateral lateral flexion to 30 degrees (with pain 
at 30 degrees), and bilateral rotation to 30 degrees (with 
pain at 30 degrees).  See May 2003 VA fee-basis examination 
report.  The examiner noted that the veteran's lumbar spine 
was limited by pain, but it was not additionally limited by 
fatigue, weakness, lack of endurance, or incoordination.  

For the foregoing reasons, then, the objective evidence 
warrants a finding of no more than mild limitation of motion 
under Diagnostic Code 5292.  Moreover, such determination 
considers additional limitation of function due to factors 
such as pain and weakness per 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca, 8 Vet. App. at 206-07.  In this regard, the Board 
acknowledges the veteran's complaints of low back pain as 
noted in the December 2002 examination report.  The Board 
also acknowledges the veteran's complaints of low back pain 
and flare ups as noted in the May 2003 examination report.  
However, while revealing lumbar pain, such evidence does not 
establish additional functional limitation due to such pain, 
as is required to justify an increase on DeLuca principles.  
Thus, a 10 percent rating for orthopedic manifestations of 
the veteran's low back disability is for application.  
Indeed, even with pain, the veteran had flexion to 85 degrees 
and extension to 30 degrees upon objective examination in May 
2003.

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected low back disability.  In the present case, the 
veteran's neurological complaints relate to the lower 
extremities.  Thus, Diagnostic Codes 8520-8530 are 
potentially applicable.  In this regard, the findings of the 
neurological examination of the veteran's lower extremities 
in December 2002 were within normal limits.  The veteran's 
reflexes were +2/2.  The December 2002 examiner noted a 
decrease in vibration sense at the left malleolus.  Upon 
neurological examination in May 2003, the motor and sensory 
functions of the veteran's lower extremities were within 
normal limits.  His knee and ankle reflexes were 2+ 
bilaterally.  Based on the foregoing, the Board finds no 
basis for a compensable evaluation for the neurologic 
manifestations of the veteran's low back disability during 
the period in question.  


Because the evidence of record does not support a compensable 
evaluation for the neurologic component of the veteran's 
service-connected low back disability for the period from 
September 23, 2002 through September 25, 2003, it can be 
concluded without further analysis that assignment of 
separate ratings under the revised version of Diagnostic Code 
5293 will not yield a higher combined rating than the single 
10 percent evaluation currently assigned.  

Consideration under criteria in effect from September 26, 
2003

The Board again notes that a December 2007 supplemental 
statement of the case increased the evaluation for the 
veteran's service-connected low back disability to 20 
percent, effective October 31, 2007, the date of a VA 
examination.  In this regard, the Board points out that the 
record is devoid of medical evidence regarding the veteran's 
service-connected low back disability from September 26, 2003 
until the VA examination conducted on October 31, 2007.  As 
such, the discussion that follows will mainly focus on 
whether the veteran is entitled to an initial rating in 
excess of 20 percent for his service-connected low back 
disability.  

The Board notes that the diagnostic criteria pertinent to 
spinal disabilities in general were revised effective 
September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
(as codified in relevant part at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237 and 5243 (2007)).  Under these relevant 
provisions, lumbosacral strain or intervertebral disc 
syndrome warrants a 20 percent evaluation where there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.  A 40 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237 for lumbosacral strain and Diagnostic Code 5243 for 
intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remains the same as those 
effective September 23, 2002, as discussed above.  As 
consideration of the veteran's disability status under the 
old criteria for the orthopedic manifestations of the 
service-connected low back disability warrants a 10 percent 
evaluation prior to October 31, 2007, such is deemed more 
favorable than the criteria effective from September 26, 
2003, and is thus for application.  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial process 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  
However, in a claim for an increased rating, where the rating 
criteria are amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria, but should an increased rating be warranted under 
the revised criteria, that award may not be made effective 
before the effective date of the change.  Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it 
held that, where a law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant should apply).  A discussion below 
will address whether the veteran is entitled to an initial 
rating in excess of 20 percent from October 31, 2007 under 
the "old" criteria for rating the spine.    

The Board will now consider the veteran's lumbar spine 
disability under the General Rating Formula for Diseases and 
Injuries of the Spine, effective September 26, 2003.  The 
Board initially notes that the preponderance of the competent 
clinical evidence of record is against an evaluation in 
excess of 10 percent for the disability at issue based on 
incapacitating episodes of intervertebral disc syndrome 
because the veteran has not experienced any incapacitating 
episodes.  Indeed, the medical evidence from September 26, 
2003 does not indicate that the veteran had any 
incapacitating episodes or hospital admissions related to his 
low back disability.  See Note (1) to the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  In fact, the October 2007 VA examination report 
reflects that the veteran has had no flare-ups, as evidenced 
by swelling, heat, or redness and he has not had any 
incapacitating episodes during the past 12-month period.

The veteran's range of motion was addressed at an October 
2007 VA examination.  At that examination, the veteran had 
forward flexion to 45 degrees.  He had extension to 30 
degrees.  He had left and right lateral flexion to 30 degrees 
and had left and right lateral rotation to 40 degrees.  See 
38 C.F.R. § 4.71a, Plate V (indicating that normal range of 
motion of the thoracolumbar spine encompasses flexion to 90 
degrees, extension to 30 degrees, bilateral lateral flexion 
to 30 degrees, and bilateral rotation to 30 degrees).  The VA 
examiner indicated that the veteran had mild pain throughout 
each range of motion.  It was further noted that after three 
repetitions, the veteran had pain, but no fatigue, weakness, 
lack of endurance or incoordination.  The examination report 
reflects that there was no additional limitation of motion 
with repetitions.  The Board also noted that the veteran's 
claims file was reviewed in conjunction with this 
examination.

The range of motion findings detailed above do not meet the 
criteria for the next-higher 20 percent rating under the 
general rating formula for diseases and injuries of the spine 
effective September 26, 2003.  The Board has also considered 
if the principles outlined in DeLuca and 38 C.F.R. §§ 4.40 
and 4.45 could afford the veteran a higher evaluation from 
September 26, 2003.  In this regard, the Board acknowledges 
that veteran has had constant low back pain as reflected in 
the October 2007 VA examination report.  The Board also 
acknowledges that the veteran reported his back pain gets 
worse approximately every three months and he then has had to 
increase his medications.  However, the October 2007 VA 
examination report also reflects that the veteran is able to 
carry out his job without any great problems and he had not 
been given any special provisions by his supervisors to 
accommodate his back pain condition.  It was further noted 
that the veteran did not use a brace, cane, crutches, walker, 
or other assistive device.  The VA examiner noted that he 
walked without a limp and was not in acute pain.  
Additionally, the 2007 VA examination report indicates that 
the veteran had no problem dressing and undressing, including 
taking off his trousers, shoes, socks, and shirt.   Based on 
the foregoing, the Board does not find that the veteran's 
disability picture, even with consideration of his low back 
pain and the principles of DeLuca, is more nearly 
approximated by the next-higher 40 percent evaluation.  
Indeed, the 2007 VA examiner noted that the veteran did not 
have excessive pain during range of motion testing and 
repetitive movement did not increase his pain.  Further, 
there was no evidence of incoordination or weakness relative 
to his back.  

At this time, the Board calls attention to Note (1) of the 
General Rating Formula for Diseases and Injuries of the 
Spine, which provides that any neurologic manifestations, 
including but not limited to bowel or bladder impairment, of 
the spine disability are to be separately evaluated.

As the evidence prior to September 26, 2003 did not contain 
sufficient objective findings from which to award a 
compensable rating for neurologic symptomatology neither does 
the clinical evidence of record from September 26, 2003.  
Objectively, the October 2007 VA examination reflected no 
paravertebral spasms as indicated by the relaxation and 
contraction on marking time.  The veteran's sensation was 
intact and he had no loss of sensation in the lower 
extremities.  The October 2007 examination report also 
indicated that the veteran's ankle jerks were brisk and equal 
and his straight leg raise was 80 degrees, bilaterally.  The 
2007 VA examiner noted no sciatic irritation on either side.  
Further, the veteran had 5/5 muscle strength in his bilateral 
lower extremity muscle groups.  The examiner did note that 
the veteran had lost the right knee jerk, but it was further 
noted that this was not a new finding.  The VA examiner the 
veteran's complaint of some tingling and numbness in his 
right foot, but noted that there was no evidence on 
examination that there was any loss of sensation in this 
area.  The VA examiner stated, overall, that there was no 
evidence of any numbness in the feet or in the back or any 
other current neurological symptom.  Additionally, the 
October 2007 examination report did not reflect a loss of 
bowel or bladder control.  Based on the above evidence, the 
Board finds that a separate neurologic rating is not 
appropriate in connection with the veteran's service-
connected low back disability.  

In reviewing the evidence of record since the September 26, 
2003 regulation change in conjunction with the rating 
criteria (Diagnostic Codes 5292, 5293, 5295) as in effect 
prior to September 26, 2003, the Board also finds that the 
"old" rating criteria do not afford the veteran's an 
initial rating higher than 10 percent prior to  
October 31, 2007, nor do the old criteria afford the veteran 
an initial rating in excess of 20 percent from October 31, 
2007.  In this regard, the Board references the findings of 
the October 2007 VA examination discussed above.  The Board 
finds these range of motion findings to be consistent with no 
more than moderate limitation of lumbar spine motion as of 
October 31, 2007, even with consideration of 38 C.F.R. 
§§ 4.40 and 4.45 and the DeLuca principles.  Additionally, 
Diagnostic Code 5295 does not afford a higher rating.  
Indeed, October 2007 VA examination report reveals no spasm 
upon physical examination.  The Board has again considered 
38 C.F.R. §§ 4.40 and 4.45 and the DeLuca principles, and, 
for reason discussed above, finds the 20 percent rating from 
October 31, 2007 to be most consistent with the veteran's 
disability picture.  Furthermore, the evidence of record from 
September 26, 2003 does not reveal the veteran's disability 
picture to be more nearly approximated by a rating in excess 
of 20 percent from October 31, 2007 with consideration of 
Diagnostic Code 5293.  The veteran described a period of 
increased pain at the October 2007 VA examination and noted 
that he increased his medications during such periods.  
However, the Board does not find these attacks to be severe 
as to warrant a 40 percent rating.  See October 2007 VA 
examination report (noting no incapacitating episodes and 
that the veteran did not have to take time off from work for 
his periods of increased pain).  

In conclusion, the Board finds that the general rating 
formula for diseases and injuries of the spine does not 
provide a basis for an evaluation in excess of 10 percent, 
prior to October 31, 2007, or in excess of 20 percent, from 
October 31, 2007.  Further, the objective competent evidence 
does not warrant a separate rating for neurological 
manifestations.  The Board also has considered whether the 
veteran's ratings for his service-connected low back 
disability should be further "staged."  The record, however, 
does not support assigning different percentage disability 
ratings during the relevant rating period on appeal (other 
than the current ratings staged at 10 and 20 percent).  
Fenderson, 12 Vet. App. at 125-26.   As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Scar

Additionally, it is noted that the veteran's low back 
disability involves a scar over the L4-L5 spine.  Therefore, 
the Board has considered whether the veteran is entitled to a 
separate rating for a scar.  Disabilities of the skin are 
addressed under 38 C.F.R. § 4.118.  Throughout the entirety 
of the appeal, evidence of a superficial and painful scar is 
required in order to achieve a rating under Diagnostic Code 
7804.  See also Diagnostic Codes 7802, 7803, 7805.  Here the 
evidence does not establish that the criteria for a 
compensable rating under any of the just noted diagnostic 
codes have been met.  Upon examination in June 2001, a well-
healed 3-centimeter diskectomy scar was noted that was 
described as benign and without any signs of infection.  The 
report of the December 2002 examination also noted that the 
scar was well-healed and unremarkable.  See also October 2007 
VA examination report (noting a well-healed scar measuring 
approximately 2 inches in length over the L4-L5 spine).  
Moreover, the veteran has not raised any complaints regarding 
the scar.  In view of the foregoing, the Board finds that a 
separate compensable evaluation for a scar over the L4-L5 
spine is not appropriate here.  Esteban v. Brown, 6 Vet. App. 
259 (1994).

Extraschedular Consideration

Finally, the evidence does not reflect that the low back 
disability at issue causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  For example, 
the report of the most recent VA examination, conducted in 
October 2007, indicates that the veteran had a constant level 
of low back pain, but he has not had to take off work because 
of back pain.  Hence, referral for the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) is 
not warranted.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).


ORDER

Prior to October 31, 2007, entitlement to an initial rating 
in excess of 10 percent for discectomy at L4-5, is denied.

From October 31, 2007, entitlement to an initial rating in 
excess of 20 percent for discectomy at L4-5, is denied.





____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


